Exhibit 10.10
ANALOG DEVICES, INC.
2006 STOCK INCENTIVE PLAN
1. Purpose
     The purpose of this 2006 Stock Incentive Plan (the “Plan”) of Analog
Devices, Inc., a Massachusetts corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to align their
interests with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).
2. Eligibility
     All of the Company’s employees, officers, directors, consultants and
advisors are eligible to receive options, stock appreciation rights, restricted
stock, restricted stock units and other stock-based awards (each, an “Award”)
under the Plan. Each person who receives an Award under the Plan is deemed a
“Participant”.
3. Administration and Delegation
     (a) Administration by Board of Directors. The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may construe and interpret the terms
of the Plan and any Award agreement entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.
     (b) Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the

 



--------------------------------------------------------------------------------



 



extent that the Board’s powers or authority under the Plan have been delegated
to such Committee or officers.
     (c) Delegation to Officers. To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such officers (including the exercise price of such Awards,
which may include a formula by which the exercise price will be determined) and
the maximum number of shares subject to Awards that the officers may grant;
provided further, however, that no officer shall be authorized to grant Awards
to any “executive officer” of the Company (as defined by Rule 3b-7 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1 under the Exchange Act).
4. Stock Available for Awards
     (a) Number of Shares. Subject to adjustment under Section 11, Awards may be
made under the Plan for up to 15,000,000 shares of common stock, $.162/3 par
value per share, of the Company (the “Common Stock”), plus any shares that are
subject to outstanding options under the 1998 Stock Option and 2001 Broad-Based
Stock Option Plan (collectively, the “Prior Plans”) as of the adoption of this
Plan by the Board but are not issued under the Prior Plans as a result, and to
the extent, of the termination or expiration of the applicable option prior to
the exercise thereof. From and after the Effective Date, the Company shall issue
no further options under the Prior Plans, and such Prior Plans shall terminate,
except to the extent they apply to options outstanding under the Prior Plans as
of the Effective Date.
     If any Award issued under this Plan expires or is terminated, surrendered
or canceled without having been fully exercised, is forfeited in whole or in
part (including as the result of shares of Common Stock subject to such Award
being repurchased by the Company at the original issuance price pursuant to a
contractual repurchase right), is settled in cash or otherwise results in any
Common Stock not being issued, the unused Common Stock covered by such Award
shall again be available for the grant of Awards under the Plan. However, in the
case of Incentive Stock Options (as hereinafter defined), the foregoing
provisions shall be subject to any limitations under the Code. Notwithstanding
anything to the contrary herein, the following shares may not again be made
available for issuance as Awards under the Plan: (i) shares not issued or
delivered as a result of the net settlement of an outstanding Stock Appreciation
Right, (ii) shares used to pay the exercise price or withholding taxes related
to an outstanding Award, and (iii) shares subject to options surrendered for
cancellation and exchange as part of a shareholder-approved option exchange
program that are not awarded under new Options issued in such approved option
exchange. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.
     (b) Counting of Shares. Subject to adjustment under Section 11, an Option
or Stock Appreciation Right shall be counted against the share limit specified
in Section 4(a) as one share for each share of common stock subject to the
Option or Stock Appreciation Right, and any Award of Restricted Stock,
Restricted Stock Units or Other Stock Unit Awards with a per share or per unit
purchase price lower than 100% of Fair Market Value (as defined below) on the
date

2



--------------------------------------------------------------------------------



 



of grant (a “Full Value Award”) shall be counted against the share limit
specified in Section 4(a) as three shares for each one share of Common Stock
subject to such Full Value Award. To the extent that a share that was subject to
an Award that counted as three shares against the Plan reserve pursuant to
Section 4(a) is returned to the Plan pursuant to Section 4(a), such reserve will
be credited with three shares.
     (c) Sub-limits. Subject to adjustment under Section 11, the maximum number
of shares of Common Stock with respect to which Options and Stock Appreciation
Rights may be granted to any Participant under the Plan shall be 2,000,000 per
fiscal year of the Company, and the maximum number of shares of Common Stock
with respect to which Restricted Stock Awards, Restricted Stock Units and Other
Stock Unit Awards may be granted to any Participant under the Plan shall be
1,000,000 per fiscal year of the Company. For purposes of the foregoing limit,
the combination of an Option in tandem with a Stock Appreciation Right shall be
treated as a single Award. The per-Participant limit described in this Section
4(c) shall be construed and applied consistently with Section 162(m) of the Code
or any successor provision thereto, and the regulations thereunder
(“Section 162(m)”).
5. Stock Options
     (a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option”.
     (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company, any of the
Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) that is intended to be an
Incentive Stock Option is not an Incentive Stock Option or for any action taken
by the Board pursuant to Section 12(f), including without limitation the
conversion of an Incentive Stock Option to a Nonstatutory Stock Option. The
maximum number of shares that may be issued upon exercise of Incentive Stock
Options under the Plan shall be 15,000,000, as adjusted pursuant to Section 11.
     (c) Exercise Price. The Board shall establish the exercise price of each
Option and specify such exercise price in the applicable option agreement;
provided, however, that the exercise price shall be not less than 100% of the
Fair Market Value per share of Common Stock on the date the Option is granted.
For purposes of this Plan, “Fair Market Value” shall mean the fair market value
as determined by (or in a manner approved by) the Board.
     (d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.

3



--------------------------------------------------------------------------------



 



     (e) Exercise of Option. Options may be exercised by delivery to the
Company, or an agent of the Company, of a written notice of exercise signed by
the proper person or by any other form of notice (including electronic notice)
approved by the Board, together with payment in full as specified in Section
5(f) for the number of shares for which the Option is exercised. Shares of
Common Stock subject to the Option will be delivered by the Company following
exercise either as soon as practicable or, subject to such conditions as the
Board shall specify, on a deferred basis (with the Company’s obligation to be
evidenced by an instrument providing for future delivery of the deferred shares
at the time or times specified by the Board).
     (f) Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:
          (1) in cash or by check, payable to the order of the Company;
          (2) except as may otherwise be provided in the applicable option
agreement, by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
          (3) except as otherwise provided in the applicable option agreement,
by delivery (either by actual delivery or attestation) of shares of Common Stock
owned by the Participant valued at their Fair Market Value, provided (i) such
method of payment is then permitted under applicable law, (ii) such Common
Stock, if acquired directly from the Company, was owned by the Participant for
such minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;
          (4) if provided for in the applicable option agreement or approved by
the Company, in its sole discretion, by payment of such other lawful
consideration as the Board may determine; or
          (5) by any combination of the above permitted forms of payment.
     (g) Limitation on Repricing. Unless such action is approved by the
Company’s stockholders: (1) no outstanding Option granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding Option (other than
adjustments pursuant to Section 11) and (2) the Board may not cancel any
outstanding option (whether or not granted under the Plan) and grant in
consideration therefor new Options under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option.
     (h) No Reload Rights. No option granted under the Plan shall contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.

4



--------------------------------------------------------------------------------



 



     (i) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the other sections of this Section 5 or in Section 2. Substitute
Awards shall not count against the overall share limit set forth in
Section 4(a), except as may be required by reason of Section 422 and related
provisions of the Code.
6. Stock Appreciation Rights.
     (a) General. The Board may grant Awards consisting of a Stock Appreciation
Right (“SAR”) entitling the holder, upon exercise, to receive an amount in
Common Stock or cash or a combination thereof (as specified by the Board in the
applicable Award agreement or otherwise) determined by reference to
appreciation, from and after the date of grant, in the fair market value of a
share of Common Stock. The date as of which such appreciation or other measure
is determined shall be the exercise date.
     (b) Grants. Stock Appreciation Rights may be granted in tandem with, or
independently of, Options granted under the Plan.
          (1) Tandem Awards. When Stock Appreciation Rights are expressly
granted in tandem with Options, (i) the Stock Appreciation Right will be
exercisable only at such time or times, and to the extent, that the related
Option is exercisable (except to the extent designated by the Board in
connection with a Reorganization Event or a Change in Control Event) and will be
exercisable in accordance with the procedure required for exercise of the
related Option; (ii) the Stock Appreciation Right will terminate and no longer
be exercisable upon the termination or exercise of the related Option, except to
the extent designated by the Board in connection with a Reorganization Event or
a Change in Control Event and except that a Stock Appreciation Right granted
with respect to less than the full number of shares covered by an Option will
not be reduced until the number of shares as to which the related Option has
been exercised or has terminated exceeds the number of shares not covered by the
Stock Appreciation Right; (iii) the Option will terminate and no longer be
exercisable upon the exercise of the related Stock Appreciation Right; and
(iv) the Stock Appreciation Right will be transferable only with the related
Option.
          (2) Independent SARs. A Stock Appreciation Right not expressly granted
in tandem with an Option will become exercisable at such time or times, and on
such conditions, as the Board may specify in the SAR Award.
     (c) Grant Price. The Board shall establish the exercise or grant price of
each SAR and specify such price in the applicable Award agreement; provided,
however, that the exercise or grant price shall be not less than 100% of the
Fair Market Value per share of Common Stock on the date the SAR is granted.
     (d) Duration of SAR. Each SAR shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
Award agreement; provided, however, that no SAR will be granted for a term in
excess of 10 years.

5



--------------------------------------------------------------------------------



 



     (e) Exercise. Stock Appreciation Rights may be exercised by delivery to the
Company, or an agent of the Company, of a written notice of exercise signed by
the proper person or by any other form of notice (including electronic notice)
approved by the Board, together with any other documents required by the Board.
     (f) Limitation on Repricing. Unless such action is approved by the
Company’s stockholders: (1) no outstanding SAR granted under the Plan may be
amended to provide an exercise price per share that is lower than the
then-current exercise price per share of such outstanding SAR (other than
adjustments pursuant to Section 11) and (2) the Board may not cancel any
outstanding SAR (whether or not granted under the Plan) and grant in
consideration therefor new SARs under the Plan covering the same or a different
number of shares of Common Stock and having an exercise price per share lower
than the then-current exercise price per share of the cancelled SAR.
7. Restricted Stock.
     (a) General. The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award.
     (b) Terms and Conditions. Subject to Section 7(c), the Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and forfeiture and the issue price, if any.
     (c) Limitations on Vesting Conditions. No vesting condition that is based
on performance criteria and level of achievement versus such criteria shall be
based on performance over a period of less than 12 months, and no vesting
condition that is based upon continued employment or the passage of time shall
provide for vesting in full of a Restricted Stock Award in less than equal pro
rata installments over three years from the date the Award is made, other than
(i) in the event of death, disability or retirement of the Participant, or
(ii) Awards made to members of the Board of Directors, in each case as specified
in the Agreement evidencing such Award.
     (d) Dividends. Participants holding shares of Restricted Stock will be
entitled to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board. If any such dividends or distributions are paid
in shares, or consist of an extraordinary cash dividend, the shares or cash will
be subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid, unless
otherwise provided by the Board.
     (e) Stock Certificates. The Company may require that the stock
certificates, if any, issued in respect of a Restricted Stock Award shall be
deposited in escrow by the Participant, together with a stock power endorsed in
blank, with the Company (or its designee). At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died,

6



--------------------------------------------------------------------------------



 



to the beneficiary designated, in a manner determined by the Board, by a
Participant to receive amounts due or exercise rights of the Participant in the
event of the Participant’s death (the “Designated Beneficiary”). In the absence
of an effective designation by a Participant, “Designated Beneficiary” shall
mean the Participant’s estate.
8. Restricted Stock Units.
     (a) General. The Board may grant Awards consisting of Restricted Stock
Units. “Restricted Stock Unit” means a fictional share of Common Stock granted
to a Participant and represented initially by a bookkeeping entry.
     (b) Terms and Conditions. Subject to Section 8(c), the Board shall
determine the terms and conditions of a Restricted Stock Unit, including the
conditions for vesting and forfeiture and issue price, if any. Upon the vesting
of and/or lapsing of any other restrictions with respect to each Restricted
Stock Unit, the Participant shall be entitled to receive from the Company one
share of Common Stock or an amount of cash equal to the Fair Market Value of one
share of Common Stock, as specified by the Board in the applicable Award
agreement or otherwise. The Board may, in its discretion, provide that
settlement of Restricted Stock Units shall be deferred, on a mandatory basis or
at the election of the Participant.
     (c) Limitations on Vesting Conditions. No vesting condition that is based
on performance criteria and level of achievement versus such criteria shall be
based on performance over a period of less than 12 months, and no vesting
condition that is based upon continued employment or the passage of time shall
provide for vesting in full of a Restricted Stock Unit in less than equal pro
rata installments over three years from the date the Award is made, other than
(i) in the event of death, disability or retirement of the Participant,
(ii) Awards made to members of the Board of Directors or, (iii) in the
discretion of the Board, when the granting of such Restricted Stock Units in any
foreign jurisdiction is delayed in connection with registration or approval to
be obtained in connection with such Restricted Stock Units, in each case as
specified in the Agreement evidencing such Award.
     (d) Voting Rights. A Participant shall have no voting rights with respect
to any Restricted Stock Units.
     (e) Dividends. Unless otherwise provided by the Board, in its sole
discretion, a grant of Restricted Stock Units shall not entitle Participants
with the right to receive an amount equal to any dividends or other
distributions declared and paid on an equal number of outstanding shares of
Common Stock (“Dividend Equivalents”). Dividend Equivalents may be paid
currently or credited to an account for the Participants, may be settled in cash
and/or shares of Common Stock and may be subject to the same restrictions on
transfer and forfeitability as the Restricted Stock Units with respect to which
paid, as determined by the Board in its sole discretion, subject in each case to
such terms and conditions as the Board shall establish.
9. Performance Awards.
     (a) Grants. Restricted Stock Awards, Restricted Stock Units and other
Awards under the Plan may be made subject to the achievement of performance
measures pursuant to this Section 9 (“Performance Awards”).

7



--------------------------------------------------------------------------------



 



     (b) Committee. Grants of Performance Awards to any Covered Employee
intended to qualify as “performance-based compensation” under Section 162(m)
(“Performance-Based Compensation”) shall be made only by a Committee (or
subcommittee of a Committee) comprised solely of two or more directors eligible
to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m) of the Code. In the case of such Awards
granted to Covered Employees, references to the Board or to a Committee shall be
deemed to be references to such Committee or subcommittee. “Covered Employee”
shall mean any person who is a “covered employee” under Section 162(m)(3) of the
Code.
     (c) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify in the applicable
Award agreement that the degree of granting, vesting and/or payout shall be
subject to the achievement of one or more objective performance measures
established by the Committee, which shall be based on the relative or absolute
attainment of specified levels of one or any combination of the following:
(a) net income, (b) earnings before or after discontinued operations, interest,
taxes, depreciation and/or amortization, (c) operating profit before or after
discontinued operations and/or taxes, (d) sales, (e) sales growth, (f) earnings
growth, (g) cash flow, free cash flow or cash position, (h) gross margins or
margin percentages, (i) stock price, (j) market share, (k) return on sales,
assets, equity or investment, (l) improvement of financial ratings,
(m) achievement of balance sheet or income statement objectives or (n) total
shareholder return, (o) product release schedules, (p) product shipment targets,
(q) customer satisfaction or (r) new product innovation. Such measures may be
absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated and may be determined on a
total or per share basis. Such performance measures may be adjusted to exclude
any one or more of (i) extraordinary items, (ii) gains or losses on the
dispositions of discontinued operations, (iii) the cumulative effects of changes
in accounting principles, (iv) the writedown of any asset, (v) stock based
compensation, and (vi) charges for restructuring and rationalization programs.
Such performance measures: (i) may vary by Participant and may be different for
different Awards; (ii) may be particular to a Participant or the department,
branch, line of business, subsidiary or other unit in which the Participant
works and may cover such period as may be specified by the Committee; and
(iii) shall be set by the Committee within the time period prescribed by, and
shall otherwise comply with the requirements of, Section 162(m). Awards that are
not intended to qualify as Performance-Based Compensation may be based on these
or such other performance measures as the Board may determine.
     (d) Adjustments. Notwithstanding any provision of the Plan, with respect to
any Performance Award that is intended to qualify as Performance-Based
Compensation, the Committee may adjust downwards, but not upwards, the cash or
number of shares payable pursuant to such Award, and the Committee may not waive
the achievement of the applicable performance measures except in the case of the
death or disability of the Participant.
     (e) Other. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 9 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
Performance-Based Compensation.

8



--------------------------------------------------------------------------------



 



10. Other Stock-Based Awards.
     (a) Grants. Other Awards of shares of Common Stock, and other Awards that
are valued in whole or in part by reference to, or are otherwise based on,
shares of Common Stock or other property, may be granted hereunder to
Participants (“Other Stock Unit Awards”), including without limitation Awards
entitling recipients to receive shares of Common Stock to be delivered in the
future. Such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled. Other
Stock Unit Awards may be paid in shares of Common Stock or cash, as the Board
shall determine. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock Unit Award, including any
purchase price applicable thereto.
     (b) Limitations on Vesting Conditions. No vesting condition that is based
on performance criteria and level of achievement versus such criteria shall be
based on performance over a period of less than 12 months, and no vesting
condition that is based upon continued employment or the passage of time shall
provide for vesting in full of a Other Stock Unit Award in less than pro rata
rate installments over three years from the date the Award is made, other than
in the event of death, disability or retirement of the Participant, in each case
as specified in the Agreement evidencing such Award.
11. Adjustments for Changes in Common Stock and Certain Other Events.
     (a) Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock other than an ordinary
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the sub-limits set forth in Section 4(c), (iii) the share counting
provisions of Section 4(b), (iv) the number and class of securities and exercise
price per share of each outstanding Option, (v) the share- and per-share
provisions of each Stock Appreciation Right, (vi) the repurchase price per share
subject to each outstanding Restricted Stock Award and Restricted Stock Unit and
(vii) the share- and per-share-related provisions of each outstanding Other
Stock Unit Award, shall be appropriately adjusted by the Company (or substituted
Awards may be made, if applicable) to the extent determined by the Board.
     (b) Reorganization and Change in Control Events.
          (1) Definitions.
               (a) A “Reorganization Event” shall mean:

  (i)   any merger or consolidation of the Company with or into another entity
as a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;

  (ii)   any exchange of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange transaction; or

  (iii)   any liquidation or dissolution of the Company.

9



--------------------------------------------------------------------------------



 



               (b) A “Change in Control Event” shall mean:

  (i)   the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (C) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (ii) of this definition; or

  (ii)   the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation

10



--------------------------------------------------------------------------------



 



      which as a result of such transaction owns the Company or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
(such resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 30% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

  (iii)   the liquidation or dissolution of the Company.

               (c) “Good Reason” shall mean any significant diminution in the
Participant’s title, authority, or responsibilities from and after such
Reorganization Event or Change in Control Event, as the case may be, or any
reduction in the annual cash compensation payable to the Participant from and
after such Reorganization Event or Change in Control Event, as the case may be,
or the relocation of the place of business at which the Participant is
principally located to a location that is greater than 50 miles from its
location immediately prior to such Reorganization Event or Change in Control
Event.
               (d) “Cause” shall mean:

  (i)   any willful failure by the Participant, which failure is not cured
within 30 days of written notice to the Participant from the Company, to perform
his or her material responsibilities to the Company; or

  (ii)   any willful misconduct by the Participant which affects the business
reputation of the Company.

          (2) Effect on Options.
               (a) Reorganization Event. Upon the occurrence of a Reorganization
Event (regardless of whether such event also constitutes a Change in Control
Event), or the execution by the Company of any agreement with respect to a
Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that, notwithstanding
anything to the contrary in the Plan, if such Reorganization Event also
constitutes a Change in Control Event,

11



--------------------------------------------------------------------------------



 



except to the extent specifically provided to the contrary in the instrument
evidencing any Option or any other agreement between a Participant and the
Company (A) one-half of the number of shares subject to the Option which were
not already vested shall be exercisable upon the occurrence of such
Reorganization Event and, subject to (B) below, the remaining one-half of such
number of shares shall continue to become vested in accordance with the original
vesting schedule set forth in such option, with one-half of the number of shares
that would otherwise have become vested on each subsequent vesting date in
accordance with the original schedule becoming vested on each subsequent vesting
date and (B) such assumed or substituted options shall become immediately
exercisable in full if, on or prior to the first anniversary of the date of the
consummation of the Reorganization Event, the Participant’s employment with the
Company or the acquiring or succeeding corporation is terminated for Good Reason
by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation. For purposes hereof, an Option shall be
considered to be assumed if, following consummation of the Reorganization Event,
the Option confers the right to purchase, for each share of Common Stock subject
to the Option immediately prior to the consummation of the Reorganization Event,
the consideration (whether cash, securities or other property) received as a
result of the Reorganization Event by holders of Common Stock for each share of
Common Stock held immediately prior to the consummation of the Reorganization
Event (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Reorganization Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of Options to consist solely of
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) equivalent in value (as determined by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.
               Notwithstanding the foregoing and anything to the contrary in the
Plan, if the acquiring or succeeding corporation (or an affiliate thereof) does
not agree to assume, or substitute for, such Options, or in the event of a
liquidation or dissolution of the Company, the Board shall, upon written notice
to the Participants, provide that all then unexercised Options will become
exercisable in full as of a specified time prior to the Reorganization Event and
will terminate immediately prior to the consummation of such Reorganization
Event, except to the extent exercised by the Participants before the
consummation of such Reorganization Event; provided, however, that in the event
of a Reorganization Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share of Common Stock
surrendered pursuant to such Reorganization Event (the “Acquisition Price”),
then the Board may instead provide that all outstanding Options shall terminate
upon consummation of such Reorganization Event and that each Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (A) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable),
exceeds (B) the aggregate exercise price of such Options.
               (b) Change in Control Event that is not a Reorganization Event.
Upon the occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the instrument evidencing any Option or any other agreement between a
Participant and the Company, and notwithstanding anything to the contrary in the
Plan, the vesting schedule of such Option shall be accelerated in

12



--------------------------------------------------------------------------------



 



part so that one-half of the number of shares that would otherwise have first
become vested on any date after the date of the Change in Control Event shall
immediately become exercisable. The remaining one-half of such number of shares
shall continue to become vested in accordance with the original vesting schedule
set forth in such Option, with one-half of the number of shares that would
otherwise have become vested on each subsequent vesting date in accordance with
the original schedule becoming vested on each such subsequent vesting date;
provided, however, that each such Option shall be immediately exercisable in
full if, on or prior to the first anniversary of the date of the consummation of
the Change in Control Event, the Participant’s employment with the Company or
the acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation.
          (3) Effect on Restricted Stock Awards.
               (a) Reorganization Event. Upon the occurrence of a Reorganization
Event (regardless of whether such event also constitutes a Change in Control
Event), the repurchase and other rights of the Company under each outstanding
Restricted Stock Award shall inure to the benefit of the Company’s successor and
shall apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to such Restricted Stock
Award.
               (b) Change in Control Event. Upon the occurrence of a Change in
Control Event (regardless of whether such event also constitutes a
Reorganization Event), except to the extent specifically provided to the
contrary in the instrument evidencing any Restricted Stock Award or any other
agreement between a Participant and the Company, and notwithstanding anything to
the contrary in the Plan, the vesting schedule of all Restricted Stock Awards
shall be accelerated in part so that one-half of the number of shares that would
otherwise have first become free from conditions or restrictions on any date
after the date of the Change in Control Event shall immediately become free from
conditions or restrictions. Subject to the following sentence, the remaining
one-half of such number of shares shall continue to become free from conditions
or restrictions in accordance with the original schedule set forth in such
Award, with one-half of the number of shares that would otherwise have become
free from conditions or restrictions on each subsequent vesting date in
accordance with the original schedule becoming free from conditions or
restrictions on each subsequent vesting date. In addition, each such Award shall
immediately become free from all conditions or restrictions if, on or prior to
the first anniversary of the date of the consummation of the Change in Control
Event, the Participant’s employment with the Company or the acquiring or
succeeding corporation is terminated for Good Reason by the Participant or is
terminated without Cause by the Company or the acquiring or succeeding
corporation.
          (4) Effect on Restricted Stock Unit Awards.
               (a) Reorganization Event. Upon the occurrence of a Reorganization
Event (regardless of whether such event constitutes a Change in Control Event),
the Board shall provide that all outstanding Restricted Stock Unit Awards shall
be assumed, or an equivalent award providing for Restricted Stock Units shall be
substituted, by the acquiring or succeeding corporation (or an affiliate
thereof); provided that, notwithstanding anything to the contrary in

13



--------------------------------------------------------------------------------



 



the Plan, if such Reorganization Event also constitutes both a Change in Control
Event and a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i), except to the extent specifically provided
to the contrary in the instrument evidencing any Award or any other agreement
between the Participant and the Company, (A) one-half of the number of
Restricted Stock Units that vest after the Reorganization Event shall
immediately vest in full as of the consummation of the Reorganization Event and,
subject to (B) below, the remaining one-half of the number of unvested
Restricted Stock Units shall continue to vest in accordance with the original
schedule set forth in such Restricted Stock Unit Award, with one-half of the
number of Restricted Stock Units that would otherwise have become vested on each
subsequent vesting date in accordance with the original schedule becoming vested
on each subsequent vesting date and (B) such assumed or substituted Restricted
Stock Unit award shall immediately become vested in full if, on or prior to the
first anniversary of the date of the consummation of the Reorganization Event,
the Participant’s employment with the Company or the acquiring or succeeding
corporation is terminated for Good Reason (as defined in Section 11(b)(4)(c)
below) by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.
For purposes hereof, a Restricted Stock Unit Award shall be considered to be
assumed if, following consummation of the Reorganization Event, the Restricted
Stock Unit Award confers the right to receive upon vesting and conversion for
each Restricted Stock Unit immediately prior to the consummation of the
Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof) (or if holders of Common Stock were offered a choice of consideration
and the type of consideration chosen by the holders of a majority of the
outstanding shares of Common Stock was not common stock of the acquiring or
succeeding corporation), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
vesting and conversion of Restricted Stock Units to consist solely of common
stock of the acquiring or succeeding corporation (or an affiliate thereof)
equivalent in value (as determined by the Board of Directors) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.
Notwithstanding the foregoing and anything to the contrary in the Plan, if the
acquiring or succeeding corporation (or an affiliate thereof) does not agree to
assume, or substitute for, a Restricted Stock Unit Award, or in the event of a
liquidation or dissolution of the Company, the Board of Directors shall, upon
written notice to the Participant, (A) provide that all then unvested Restricted
Stock Units that are exempt from Section 409A will vest in full as of
immediately prior to the Reorganization Event; provided, however, that in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share of Common
Stock surrendered pursuant to such Reorganization Event (the “Acquisition
Price”), then the Board of Directors may instead provide that all such unvested
Restricted Stock Units shall terminate upon consummation of such Reorganization
Event and that the Participant shall receive, in exchange therefor, a cash
payment equal to the amount equal to the Acquisition Price multiplied by the
number of shares of

14



--------------------------------------------------------------------------------



 



Common Stock issuable under such unvested Restricted Stock Units; and
(B) provide that all then unvested Restricted Stock Units that are not exempt
from Section 409A shall be treated in the same manner Restricted Stock Units
subject to clause (A) if such Reorganization Event also is a “change in control
event” as described in Treasury Regulation Section 1.409A-3(i)(5(i) and if not,
shall be terminated as of the Reorganization Event without any payment for the
unvested Restricted Stock Units.
               (b) Change in Control Event that is not a Reorganization Event.
Upon the occurrence of a Change in Control Event that also is a “change in
control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i) that does not constitute a Reorganization
Event, except to the extent specifically provided to the contrary in the
instrument evidencing any award or any other agreement between the Participant
and the Company, (A) one-half of the number of Restricted Stock Units that vest
after the Change in Control Event shall immediately vest in full as of the
consummation of the Change in Control Event and be converted and delivered to
the Participant and, subject to (B) below, the remaining one-half of the number
of unvested Restricted Stock Units shall continue to vest in accordance with the
original schedule set forth in such Restricted Stock Unit Award, with one-half
of the number of Restricted Stock Units that would otherwise have become vested
on each subsequent vesting date in accordance with the original schedule
becoming vested on each subsequent vesting date and (B) such Restricted Stock
Unit Award shall immediately become vested in full if, on or prior to the first
anniversary of the date of the consummation of the Change in Control Event, the
Participant’s employment with the Company is terminated for Good Reason (as
defined in Section 11(b)(4)(c) below) by the Participant or is terminated
without Cause by the Company.
               (c) Definition of Good Reason for the purposes this
Section 11(b)(4) of the Plan.

  (i)   For any Restricted Stock Unit Awards granted on or before December 10,
2009, “Good Reason” shall mean good reason as defined in Section 11(b)(1)(c) of
the Plan.

  (ii)   For any Restricted Stock Unit Awards granted after December 10, 2009,
“Good Reason” shall mean any significant diminution in the Participant’s title,
authority, or responsibilities from and after such Reorganization Event or
Change in Control Event, as the case may be, or any material reduction in the
annual cash compensation payable to the Participant from and after such
Reorganization Event or Change in Control Event, as the case may be, or the
relocation of the place of business at which the Participant is principally
located to a location that is greater than 50 miles from its location
immediately prior to such Reorganization Event or Change in Control Event.
Notwithstanding the occurrence of any such event or circumstance, such
occurrence shall not be deemed to constitute Good Reason unless (x) the
Participant gives the Company notice of termination no more than 90 days after
the initial existence of such event or circumstance, (y) such

15



--------------------------------------------------------------------------------



 



      event or circumstance has not been fully corrected by the Company within
30 days of the Company’s receipt of such notice and (z) the Participant’s
termination occurs within 60 days following the Company’s receipt of such
notice.

          (5) Effect on Stock Appreciation Rights and Other Stock Unit Awards.
The Board may specify in an Award at the time of the grant the effect of a
Reorganization Event and Change in Control Event on any SAR or Other Stock Unit
Award.
12. General Provisions Applicable to Awards
     (a) Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant; provided,
however, that the Board may permit or provide in an Award for the gratuitous
transfer of the Award by the Participant to or for the benefit of any immediate
family member, family trust or family partnership established solely for the
benefit of the Participant and/or an immediate family member thereof if, with
respect to such proposed transferee, the Company would be eligible to use a Form
S-8 for the registration of the sale of the Common Stock subject to such Award
under the Securities Act of 1933, as amended; provided, further, that the
Company shall not be required to recognize any such transfer until such time as
the Participant and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee shall be bound by
all of the terms and conditions of the Award. References to a Participant, to
the extent relevant in the context, shall include references to authorized
transferees.
     (b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan. In the event of
any conflict between the terms of any Award agreement and this Plan, this Plan
shall govern and control.
     (c) Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.
     (d) Termination of Status. The Board shall determine the effect on an Award
of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, or the Participant’s legal
representative, conservator, guardian or Designated Beneficiary, may exercise
rights under the Award.
     (e) Withholding. The Company may require each Participant to pay to the
Company, or make provision satisfactory to the Company for payment of, any
taxes, social security contributions or other similar amounts required by law to
be withheld in connection with an Award to such Participant. Unless otherwise
provided for in the applicable Award agreement, a Participant may satisfy such
tax obligations in whole or in part by delivery of shares of Common

16



--------------------------------------------------------------------------------



 



Stock, including shares retained from the Award creating the tax obligation,
valued at their Fair Market Value; provided, however, except as otherwise
provided by the Board, that the total tax withholding where stock is being used
to satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). Shares surrendered to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements. The Company may, to the extent permitted
by law, deduct any such tax obligations from any payment of any kind otherwise
due to a Participant.
     (f) Amendment of Award. Except as set forth in Sections 5(g) and 6(f), the
Board may amend, modify or terminate any outstanding Award, including but not
limited to, substituting therefor another Award of the same or a different type,
changing the date of exercise or realization, and converting an Incentive Stock
Option to a Nonstatutory Stock Option; provided that the Participant’s consent
to such action shall be required unless the Board determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant.
     (g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
     (h) Acceleration. Notwithstanding anything to the contrary in the Plan, the
Board may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.
13. Miscellaneous
     (a) No Right To Employment or Other Status. No person shall have any claim
or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.
     (b) No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather

17



--------------------------------------------------------------------------------



 



than as of the record date for such dividend), then an optionee who exercises an
Option between the record date and the distribution date for such stock dividend
shall be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.
     (c) Effective Date and Term of Plan. The Plan shall become effective on the
date the Plan has been approved by the Company’s stockholders (the “Effective
Date”). No Awards shall be granted under the Plan after the completion of
10 years from the Effective Date, but Awards previously granted may extend
beyond that date.
     (d) Amendment of Plan. Except as set forth in Sections 5(g) and 6(f), the
Board may amend, suspend or terminate the Plan or any portion thereof at any
time; provided that (i) to the extent required by Section 162(m), no Award
granted to a Participant that is intended to comply with Section 162(m) after
the date of such amendment shall become exercisable, realizable or vested, as
applicable to such Award, unless and until such amendment shall have been
approved by the Company’s stockholders if required by Section 162(m) (including
the vote required under Section 162(m)); (ii) no amendment that would require
stockholder approval under the rules of the New York Stock Exchange (“NYSE”) may
be made effective unless and until such amendment shall have been approved by
the Company’s stockholders; and (iii) if the NYSE amends its corporate
governance rules so that such rules no longer require stockholder approval of
“material revisions” to equity compensation plans, then, from and after the
effective date of such amendment to the NYSE rules, no amendment to the Plan
(A) materially increasing the number of shares authorized under the Plan (other
than pursuant to Section 11), (B) expanding the types of Awards that may be
granted under the Plan, or (C) materially expanding the class of participants
eligible to participate in the Plan shall be effective unless stockholder
approval is obtained. In addition, if at any time the approval of the Company’s
stockholders is required as to any other modification or amendment under
Section 422 of the Code or any successor provision with respect to Incentive
Stock Options, the Board may not effect such modification or amendment without
such approval.
     (e) Provisions for Foreign Participants. The Board may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan to recognize
differences in laws, rules, regulations or customs of such foreign jurisdictions
with respect to tax, securities, currency, employee benefit or other matters.
     (f) Section 409A.
          (1) It is the intent of the Company that any deferral of the receipt
of the payment of cash or the delivery of shares of Common Stock that the Board
may permit or require and Award that is granted that is subject to Section 409A
of the Code (“Section 409A”) comply with the requirements of Section 409A;
provided that no guaranty is made by the Company to Participants that Awards
will so comply.
          (2) The following provisions apply to each Award granted or
outstanding under this Plan that are intended to comply with (and not be exempt
from) Section 409A: (i) each delivery of shares or cash under each such Award
shall be treated as a separate payment for

18



--------------------------------------------------------------------------------



 



purposes of Section 409A; (ii) notwithstanding anything in the Award or in the
Plan to the contrary, neither the Participant nor the Company may accelerate or
defer the delivery of the cash or shares under the Award to a date other than
those specified in the Award unless specifically permitted or required by
Section 409A; (iii) if a Participant becomes a “specified employee” of the
Company (within the meaning of Section 409A) and any of the shares or cash to be
delivered under each such Award may be delivered on account of the Participant’s
“separation from service” (within the meaning of Section 409A), then any shares
or cash that otherwise would have been delivered within the six month period
following the separation from service shall be delivered on the date that is six
months and one day following the separation from service, with any remaining
delivery of shares or cash to be made in accordance with the terms of the Award.
          (3) Notwithstanding Section 13(f)(2)(iii), if a Participant was
granted an Award that is intended to comply with (and not be exempt from)
Section 409A on or before December 10, 2009, and the Participant becomes a
“specified employee” of the Company (within the meaning of Section 409A) and any
of the shares or cash to be delivered under each such Award may be delivered on
account of the Participant’s “separation from service” (within the meaning of
Section 409A), then instead of Section 13(f)(2)(iii) applying, any shares or
cash that otherwise would have been delivered within the six month period
following the separation from service shall be delivered on the later of (i) the
date that is six months and one day following the separation from service, or
(ii) July 1, 2010, with any remaining delivery of shares or cash to be made in
accordance with the terms of the Award.
     (g) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, excluding choice-of-law principles of the law of
such state that would require the application of the laws of a jurisdiction
other than such state.

19



--------------------------------------------------------------------------------



 



AMENDED APPENDIX A
TO THE 2006 STOCK INCENTIVE PLAN
A. 1. GENERAL
1.1. This appendix (the “APPENDIX”) shall apply only to optionees who are
employees /advisors/consultants of one of the two following companies, Analog
Devices (Israel) Ltd., Analog Development (Israel) 1996 Ltd, and are residents
of the state of Israel for the payment of tax. The provisions specified
hereunder shall form an integral part of the 2006 Stock Incentive Plan of Analog
Devices Inc. (hereinafter: the “PLAN”), which applies to the issuance of options
to purchase Common Stock of Analog Devices Inc. (hereinafter: the “COMPANY”).
According to the Plan, options to purchase the Company’s Common Stock may be
issued to employees, directors and consultants and advisors of the Company or
its Affiliates
1.2 This Appendix is effective with respect to Options granted as of March 14,
2006 and shall comply with Amendment no. 132 of the Israeli Tax Ordinance.
1.3. This Appendix is to be read as a continuation of the Plan and only modifies
Options granted to Israeli optionees so that they comply with the requirements
set by the Israeli law in general, and in particular with the provisions of
Section 102 (as specified herein), as may be amended or replaced from time to
time. For the avoidance of doubt, this Appendix does not add to or modify the
Plan in respect of any other category of optionees.
1.4. The Plan and this Appendix are complimentary to each other and shall be
deemed as one. In any case of contradiction, whether explicit or implied,
between the provisions of this Appendix and the Plan, the provisions set out in
the Appendix shall prevail.
1.5. Any capitalized terms not specifically defined in this Appendix shall be
construed according to the interpretation given to it in the Plan.
B. 2. DEFINITIONS
2.1 “AFFILIATE” means any “employing company” within the meaning of Section
102(a) of the Ordinance.
2.2 “APPROVED 102 OPTION” means an Option granted pursuant to Section 102(b) of
the Ordinance and held in trust by a Trustee for the benefit of the optionee.
2.3 “CAPITAL GAIN OPTION (CGO)” means an Approved 102 Option elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(2) of the Ordinance.
2.4 “CONTROLLING SHAREHOLDER” shall have the meaning ascribed to it in
Section 32(9) of the Ordinance.
2.5 “EMPLOYEE” means a person who is employed by the Company or its Affiliates,
including an individual who is serving as a director or an office holder, but
excluding any Controlling Shareholder.

A-1



--------------------------------------------------------------------------------



 



2.6 “ITA” means the Israeli Tax Authorities.
2.7 “NON-EMPLOYEE” means a consultant, adviser, service provider, Controlling
Shareholder or any other person who is not an Employee.
2.8 “ORDINARY INCOME OPTION (OIO)” means an Approved 102 Option elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.
2.9 “OPTION” means an option to purchase one or more Common Stock of the Company
pursuant to the Plan.
2.10 “102 OPTION” means any Option granted to Employees pursuant to Section 102
of the Ordinance.
2.11 “3(i) OPTION” means an Option granted pursuant to Section 3(i) of the
Ordinance to any person who is a Non- Employee.
2.12 “OPTION AGREEMENT” means the share option agreement between the Company and
a optionee that sets out the terms and conditions of an Option.
2.13 “ORDINANCE” means the 1961 Israeli Income Tax Ordinance [New Version] 1961
as now in effect or as hereafter amended.
2.14 “SECTION 102” means section 102 of the Ordinance and any regulations,
rules, orders or procedures promulgated there under as now in effect or as
hereafter amended.
2.15 “TRUSTEE” means any individual or entity appointed by the Company to serve
as a trustee and approved by the ITA, all in accordance with the provisions of
Section 102(a) of the Ordinance.
2.16 “UNAPPROVED 102 OPTION” means an Option granted pursuant to Section 102(c)
of the Ordinance and not held in trust by a Trustee.
C. 3. ISSUANCE OF OPTIONS
3.1 The persons eligible for participation in the Plan as optionees shall
include any Employees and/or Non-Employees of the Company or of any Affiliate;
provided, however, that (i) Employees may only be granted 102 Options; and
(ii) Non-Employees and/or Controlling Shareholders may only be granted 3(i)
Options
3.2 The Company may designate Options granted to Employees pursuant to
Section 102 as Unapproved 102 Options or Approved 102 Options.
3.3 The grant of Approved 102 Options shall be made under this Appendix adopted
by the Board, and shall be conditioned upon the approval of this Appendix by the
ITA.

A-2



--------------------------------------------------------------------------------



 



3.4 Approved 102 Options may either be classified as Capital Gain Options
(“CGOs”) or Ordinary Income Options (“OIOs”).
3.5 No Approved 102 Options may be granted under this Appendix to any eligible
Employee, unless and until, the Company’s election of the type of Approved 102
Options as CGI or OIO granted to Employees (the “ELECTION”), is appropriately
filed with the ITA. Such Election shall become effective beginning the first
Grant Date of an Approved 102 Option under this Appendix and shall remain in
effect until the end of the year following the year during which the Company
first granted Approved 102 Options. The Election shall obligate the Company to
grant only the type of Approved 102 Option it has elected, and shall apply to
all optionees who were granted Approved 102 Options during the period indicated
herein, all in accordance with the provisions of Section 102(g) of the
Ordinance. For the avoidance of doubt, such Election shall not prevent the
Company from granting Unapproved 102 Options simultaneously.
3.6 All Approved 102 Options must be held in trust by a Trustee, as described in
Section 4_ below.
3.7 For the avoidance of doubt, the designation of Unapproved 102 Options and
Approved 102 Options shall be subject to the terms and conditions set forth in
Section 102.
D. 4. TRUSTEE
4.1 Approved 102 Options which shall be granted under this Appendix and/or any
Common Stock allocated or issued upon exercise of such Approved 102 Options
and/or other shares received subsequently following any realization of rights,
including bonus shares, shall be allocated or issued to the Trustee and held for
the benefit of the optionees for such period of time as required by Section 102
or any regulations, rules or orders or procedures promulgated there under (the
“Holding Period”). In the case the requirements for Approved 102 Options are not
met, then the Approved 102 Options shall be regarded as Unapproved 102 Options,
all in accordance with the provisions of Section 102.
4.2 Notwithstanding anything to the contrary, the Trustee shall not release any
Common Stock allocated or issued upon exercise of Approved 102 Options prior to
the full payment of the optionee’s tax liabilities arising from Approved 102
Options which were granted to him and/or any Common Stock allocated or issued
upon exercise of such Options.
4.3 Upon receipt of Approved 102 Option, the optionee will sign an undertaking
to release the Trustee from any liability in respect of any action or decision
duly taken and bona fide executed in relation with this Appendix, or any
Approved 102 Option or Ordinary Share granted to him there under.
4.4 With respect to any Approved 102 Option, subject to the provisions of
Section 102 and any rules or regulation or orders or procedures promulgated
thereunder, an Optionee shall not sell or release from trust any Share received
upon the exercise of an Approved 102 Option and/or any share received
subsequently following any realization of rights, including without limitation,
bonus shares, until the lapse of the Holding Period required under Section 102
of the Ordinance. Notwithstanding the above, if any such sale or release occurs
during the Holding Period, the

A-3



--------------------------------------------------------------------------------



 



sanctions under Section 102 of the Ordinance and under any rules or regulation
or orders or procedures promulgated thereunder shall apply to and shall be borne
by such Optionee.
E. 5. THE OPTIONS
The terms and conditions upon which the Options shall be issued and exercised,
shall be as specified in the Option Agreement to be executed pursuant to the
Plan and to this Appendix. Each Option Agreement shall state, inter alia, the
number of Common Stock to which the Option relates, the vesting provisions and
the exercise price.
6. OPTION EXERCISE PRICE
Solely for the purpose of determining the tax liability pursuant to
Section 102(b)(3) of the Ordinance, if at the date of grant the Company’s shares
are listed on any established stock exchange or a national market system or if
the Company’s shares will be registered for trading within ninety (90) days
following the date of grant of the CGOs, the option exercise price of the Common
Stock at the date of grant shall be determined in accordance with the average
value of the Company’s New York Stock Exchange closing share price on the thirty
(30) trading days preceding the date of grant or on the thirty (30) trading days
following the date of registration for trading, as the case may be. In no case,
however, shall the option exercise price be less than the closing share price of
the Company’s stock on the date ofgrant.
F. 7. EXERCISE OF OPTIONS
1. Options shall be exercised by the optionee by giving notice to the Company
and/or to any third party designated by the Company (the “REPRESENTATIVE”), in
such form and method as may be determined by the Company and, when applicable,
by the Trustee, in accordance with the requirements of Section 102, which
exercise shall be effective upon receipt of such notice by the Company and/or
the Representative and the payment of the exercise price for the number of
Common Stock with respect to which the option is being exercised, at the
Company’s or the Representative’s principal office. The notice shall specify the
number of Common Stock with respect to which the option is being exercised.
G. 8. ASSIGNABILITY AND SALE OF OPTIONS
8.1. Notwithstanding any other provision of the Plan, no Option or any right
with respect thereto, purchasable hereunder, whether fully paid or not, shall be
assignable, transferable or given as collateral or any right with respect to
them given to any third party whatsoever, and during the lifetime of the
optionee each and all of such optionee’s rights to purchase Common Stock
hereunder shall be exercisable only by the optionee.
Any such action made directly or indirectly, for an immediate validation or for
a future one, shall be void.
8.2 As long as Options or Common Stock purchased pursuant to thereto are held by
the Trustee on behalf of the optionee, all rights of the optionee over the
shares are personal, can not be transferred, assigned, pledged or mortgaged,
other than by will or laws of descent and distribution.

A-4



--------------------------------------------------------------------------------



 



H. 9. INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S PERMIT
9.1. With regards to Approved 102 Options, the provisions of the Plan and/or the
Appendix and/or the Option Agreement shall be subject to the provisions of
Section 102 and the Tax Assessing Officer’s permit, and the said provisions and
permit shall be deemed an integral part of the Plan and of the Appendix and of
the Option Agreement.
9.2. Any provision of Section 102 and/or the said permit which is necessary in
order to receive and/or to keep any tax benefit pursuant to Section 102, which
is not expressly specified in the Plan or the Appendix or the Option Agreement,
shall be considered binding upon the Company and the optionees.
I. 10. DIVIDEND
     With respect to all Shares (but excluding, for avoidance of any doubt, any
unexercised Options) allocated or issued upon the exercise of Options purchased
by the Optionee and held by the Optionee or by the Trustee, as the case may be,
the Optionee shall be entitled to receive dividends in accordance with the
quantity of such Shares, subject to the provisions of the Company’s
Incorporation Documents (and all amendments thereto) and subject to any
applicable taxation on distribution of dividends, and when applicable subject to
the provisions of Section 102 and the rules, regulations or orders promulgated
thereunder.
J. 11. TAX CONSEQUENCES
11.1 Any tax consequences arising from the grant or exercise of any Option, from
the payment for Common Stock covered thereby or from any other event or act (of
the Company, and/or its Affiliates, and the Trustee or the optionee), hereunder,
shall be borne solely by the optionee. The Company and/or its Affiliates, and/or
the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules, and regulations, including withholding taxes at source.
Furthermore, the optionee shall agree to indemnify the Company and/or its
Affiliates and/or the Trustee and hold them harmless against and from any and
all liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the optionee.
11.2 The Company and/or, when applicable, the Trustee shall not be required to
release any share certificate to an optionee until all required payments have
been fully made.
* * *

A-5



--------------------------------------------------------------------------------



 



AMENDED APPENDIX B
RULES OF THE ANALOG DEVICES INC.
2006 STOCK INCENTIVE PLAN
FOR GRANTS OF OPTIONS TO PARTICIPANTS IN FRANCE
1. Introduction
     The Board of Directors of Analog Devices Inc. (the “Company”) has
established the 2006 Stock Incentive Plan (the “U.S. Plan”) for the benefit of
certain employees of the Company and its Subsidiaries, including its
Subsidiaries in France (the “French Subsidiaries”) of which the Company holds
directly or indirectly at least 10% of the share capital.
     Sections 3 and 13 (e) of the U.S. Plan authorize the Board of Directors and
a Committee as appointed by the Board of Directors (the “Committee”) to
establish, amend, and rescind any rules and regulations relating to the U.S.
Plan and to make all other determinations that may be necessary or advisable for
the administration of the U.S. Plan. Pursuant to the foregoing authority, the
Committee, therefore, intends to establish a sub-plan of the U.S. Plan for the
purpose of granting Options which qualify for the favorable tax and social
security treatment in France applicable to shares granted for no consideration
under Sections L. 225-177 to L. 225-186-1 of the French Commercial Code, as
amended (“French-qualified Options”), to qualifying participants in France who
are resident in France for French tax purposes and/or subject to the French
social security regime (“French Participants”).
     The terms of the U.S. Plan as attached hereto, shall, subject to the
limitations set forth in the following rules, constitute the Rules of the Analog
Devices Inc 2006 Stock Incentive Plan for Grants of Options in France (the
“French Option Plan”).
     Under the French Option Plan, the French Participants will be granted only
French-qualified Options as defined below under Section 2.
2. Definitions
     Capitalized terms not otherwise defined herein shall have the same meanings
as set forth in the U.S. Plan. The terms set forth below shall have the
following meanings:
     (a) The term “Option” shall include both:
     (i) purchase stock options (rights to acquire Shares repurchased by the
Company prior to the date on which the options become exercisable); and
          (ii) subscription stock options (rights to subscribe newly issued
Shares).
     (b) The term “Grant Date” shall be the date on which the Committee both:
          (i) designates the optionee; and

B-1



--------------------------------------------------------------------------------



 



          (ii) specifies the terms and conditions of the French-qualified Option
including the number of Shares and the method for determining the Exercise
Price.
     (c) The term “Exercise Price” shall be the price to purchase each Share.
     (d) The term “Closed Period” shall mean a closed period as set forth in
Section L. 225-177 of the French Commercial Code, as amended, which is as
follows:
(i) twenty (20) trading days following the issuance of a coupon granting the
right to receive dividends or to purchase Shares of the Company;
(ii) ten (10) quotation days preceding and following the disclosure to the
public of the consolidated financial statements or the annual statements of the
Company; or
(iii) any period during which the corporate management of the Company (i.e.,
those involved in the governance of the Company, such as the Board, Committee,
supervisory directorate, etc.) possess confidential information which could, if
disclosed to the public, significantly impact the trading price of the Shares,
until ten (10) quotation days after the day such information is disclosed to the
public.
          If, after adoption of the French Option Plan, the French Commercial
Code is amended to modify the definition and/or applicability of the Closed
Periods to French-qualified Options, such amendments shall become applicable to
any French-qualified Options granted under this French Option Plan to the extent
required under French law.
     (e) The term “Effective Grant Date” shall mean the date on which the
French-qualified Option is effectively granted (i.e., the date on which the
condition precedent of the expiration of a Closed Period applicable to the
French-qualified Option, if any, is satisfied, which is the first day after any
Closed Period). Such condition precedent shall be satisfied when the Board,
Committee or other authorized corporate body shall determine that the granting
of French-qualified Options is no longer prevented under a Closed Period. If the
Grant Date does not occur within a Closed Period, the “Effective Grant Date”
shall be the same day as the “Grant Date” without any need for Board or
Committee action.
     (f) The term “Disability” shall mean disability as determined in categories
2 and 3 under Section L. 341-4 of the French Social Security Code, as amended,
and subject to the fulfillment of related conditions.
     (g) The term “Forced Retirement” shall mean forced retirement as determined
under Section L. 1237-5 of the French Labor Code, as amended, and subject to the
fulfillment of related conditions.

B-2



--------------------------------------------------------------------------------



 



3. Eligibility
     Notwithstanding any other term of this French Option Plan, French-qualified
Options may be granted only to employees or corporate directors of the French
Subsidiaries who hold less than ten percent (10%) of the outstanding Shares of
the Company and who otherwise satisfy the eligibility conditions of Section 2 of
the U.S. Plan.
     Subject to the paragraph below, any French Participant who, on the Grant
Date of the Option, and to the extent required under French law, is employed
under the terms and conditions of an employment contract (“contrat de travail”)
by a French Subsidiary or who is a corporate officer of a French Subsidiary
shall be eligible to receive, at the discretion of the Committee,
French-qualified Options under this French Option Plan, provided he or she also
satisfies the eligibility conditions of Section 2 of the U.S. Plan.
     French-qualified Options may not be issued to corporate executives of
French Subsidiaries, other than the managing directors (Président du Conseil
d’Administration, Directeur Général, Directeur Général Délégué, Membre du
Directoire, Gérant de Sociétés par actions) unless the corporate executive is an
employee of a French Subsidiary, as defined by French law.
4. Term of Option
     Options granted pursuant to the French Option Plan will expire not later
than nine and one-half (91/2) years after the Effective Grant Date subject,
however, to the early termination provisions set forth herein.
5. Modifications to Grant Terms
     Notwithstanding any provision in the U.S. Plan, the terms and conditions of
the French-qualified Options (Exercise Price, number of underlying Shares and
vesting period) may not be modified after the Effective Grant Date, except as
provided under Sections 7, 8, and 9 of the French Option Plan, or as otherwise
in keeping with French law.
6. Exercise Price and Consideration
     (a) The method for determining the Exercise Price for the Option shall be
fixed by the Committee on the Grant Date. The Exercise Price shall be stated in
the Benefit Agreement or other grant materials distributed to employees. If the
French-qualified Option is considered as granted on the Effective Grant Date,
the Exercise Price will be determined in accordance with the method for
determining the Exercise Price set forth by the Committee on the Grant Date. In
no event shall the Exercise Price be less than the greatest of:
(i) with respect to purchase stock options: the higher of either 80% of the
average of the closing price of the Shares during the 20 days of quotation
immediately preceding the Effective Grant Date or 80% of the average of the
purchase price paid for such Shares by the Company;

B-3



--------------------------------------------------------------------------------



 



(ii) with respect to subscription stock options: 80% of the average of the
closing price of such Shares during the 20 days of quotation immediately
preceding the Effective Grant Date; and
          (iii) 100% of the Fair Market Value per Share as defined under the
U.S. Plan, as determined on the Effective Grant Date.
     (b) Upon exercise of an Option, payment of the full Exercise Price and any
required withholding tax or social security contributions, if any, shall be paid
either by:
          (i) cash;
          (ii) check;
          (iii) same day sale exercise; or
          (iv) any combination of the foregoing methods of payment.
     No delivery, surrender or attestation to the ownership of previously owned
Shares may be used to pay the Exercise Price.
     (c) The Shares acquired upon exercise of the Option will be recorded in an
account in the name of the shareholder with a broker or in such other manner as
the Company may otherwise determine in order to ensure compliance with
applicable law and with applicable holding periods.
7. Exercise Dates
     (a) The Options will vest and be exercisable pursuant to the terms and
conditions set forth in the U.S. Plan, the French Option Plan and the Benefit
Agreement delivered to each French Participant. The vesting and exercisability
of the Option may be modified only as provided in this French Option Plan or to
the extent authorized by French law.
     To obtain the French-qualified treatment, the French Participant shall not
sell or transfer Shares acquired upon exercise of an Option before the
expiration of the applicable holding period for French-qualified Options set
forth by Section 163 bis C of the French Tax Code, as amended, except as
provided in this French Option Plan, or as otherwise in keeping with French law.
To prevent the French Participant from selling the Shares subject to the Option
before the expiration of the applicable holding period, the Committee may, in
its discretion, restrict the vesting and/or exercisability of the Option and/or
the sale of Shares until the expiration of the applicable holding period, as set
forth in the applicable Stock Option Agreement to be delivered to each French
Participant. In any case, the restriction on the sale of the Shares cannot
exceed three (3) years from the date of the effective exercise of the Options.
However, the French Participant may be permitted to vest in or exercise the
Option or sell the Shares subject to the Option before the expiration of the
applicable holding period in the cases of Disability, death, Forced Retirement
or dismissal, as defined in Section 91-ter of Exhibit II to the French Tax Code,
as amended, and as set forth in the applicable Stock Option Agreement to be
delivered to the French Participant.

B-4



--------------------------------------------------------------------------------



 



     (b) Notwithstanding Section 4, if a French Participant’s service to the
Company or any parent, Subsidiary or affiliate of the Company terminates by
reason of his or her death while he or she is actively employed, his or her
French-qualified Options may thereafter be exercised in full (with respect to
all French-qualified Options, vested or unvested at the time of death) by his or
her designated beneficiary, or by will or by the laws of descent and
distribution, as determined under local law for the six (6)-month period
following the French Participant’s death.
     (c) In the event of death following termination of service, vested
French-qualified Options may be exercised, by the French Participant’s
designated beneficiary, or by will or by the laws of descent and distribution,
as determined under local law, only during the six (6)-month period following
the French Participant’s death.
     The six (6)-month exercise period will apply without regard to the term of
the Option as described in Section 4 above. Any French-qualified Option which
remains unexercised shall expire six (6) months following the date of the French
Participant’s death.
     (d) If a French Participant ceases to be employed by the Company or any
parent, Subsidiary or affiliate of the Company by reason of Disability (as
defined in this French Option Plan), French Participant’s Option will benefit
from the favorable treatment of French-qualified Options, irrespective of the
date of sale of the Shares, but only in the specific circumstances provided for
by Section 163 bis C of the French Tax Code, as amended.
     (e) If a French Participant ceases to be employed by the Company or any
parent, Subsidiary or affiliate of the Company for reason of his or her Forced
Retirement or dismissal as defined by Section 91-ter of Exhibit II to the French
Tax Code and as construed by the French Tax Circulars and subject to the
fulfillment of related conditions, his or her Option will benefit from the
favorable treatment of French-qualified Options, irrespective of the date of
sale of the Shares, only if exercised at least three (3) months prior to the
effective date of the Forced Retirement or three (3) months prior to the date of
the effective date of dismissal which is currently defined by French labor rules
as the date of the sending of the letter of dismissal to the French Participant,
as defined by French law and as construed by French tax and social security
guidelines and court decisions of French Labor Courts.
8. Adjustments — Change in Control
     (a) Adjustments of French-qualified Options issued hereunder shall be made
to preclude the dilution or enlargement of benefits under the French-qualified
Option only in the event of the transactions by the Company listed under
Section L. 225-181 of the French Commercial Code, as amended, and in case of a
repurchase of Shares by the Company at a price which is higher than the stock
quotation price in the open market, and according to the provisions of
Section L. 228-99 of the French Commercial Code, as amended, as well as
according to specific decrees. In the event of an adjustment other than as
described above, the Options may no longer qualify for favorable tax and social
security treatment under French law.
     (b) Nevertheless, the Board or the Committee, at its discretion, may decide
to make adjustments in the case of a transaction as described in Sections 5(i)
and 11 of the U.S. Plan, for which adjustments may not be authorized under
French law, in which case, the Options may no

B-5



--------------------------------------------------------------------------------



 



longer qualify as French-qualified awards and the favorable tax and social
security treatment may be lost.
9. Disqualification of Options
     If Options are otherwise modified or adjusted in a manner in keeping with
the terms of the U.S. Plan or as mandated as a matter of law and the
modification or adjustment is contrary to the terms and conditions of this
French Option Plan, Options may no longer qualify as French-qualified Options.
If Options no longer qualify as French-qualified Options, the Committee may,
provided it is authorized to do so under the U.S. Plan, determine to lift,
shorten or terminate certain restrictions applicable to the vesting of the
Options, the exercisability of the Options, or the sale of the Shares which may
have been imposed under this French Option Plan or in the Benefit Agreement
delivered to the French Participant.
10. Interpretation
     It is intended that Options granted under the French Option Plan shall
qualify for the favorable tax and social security treatment applicable to
Options granted under Sections L. 225-177 to L. 225-186-1 of the French
Commercial Code, as amended, and in accordance with the relevant provisions set
forth by French tax law and the French tax administration, but no undertaking is
made to maintain such status.
     The terms of the French Option Plan shall be interpreted accordingly and in
accordance with the relevant provisions set forth by French tax and social
security laws, as well as the French tax and social security administrations and
the relevant guidelines released by the French tax and social security
authorities and subject to the fulfillment of legal, tax and reporting
obligations.
     In the event of any conflict between the provisions of the French Option
Plan and the U.S. Plan, the provisions of this French Option Plan shall control
for any grants of Options made thereunder to French Participants.
11. Employment Rights
     The adoption of this French Option Plan shall not confer upon the French
Participant, or any employees of a French entity, any employment rights and
shall not be construed as a part of any employment contracts that a French
Subsidiary has with its employees.

B-6



--------------------------------------------------------------------------------



 



12. Non-Transferability.
     Notwithstanding any provision in the U.S. Plan to the contrary and, except
in the case of death and in accordance with local applicable laws, the
French-qualified Options shall not be transferred to any third party. In
addition, the French-qualified Options are only exercisable by the French
Participant during the lifetime of the French Participant.
14. Amendments
     Subject to the terms of the U.S. Plan, the Board or Committee reserves the
right to amend or terminate the French Option Plan at any time.
16. Effective Date
The French Option Plan is effective as of September 15, 2009.

B-7



--------------------------------------------------------------------------------



 



APPENDIX C
AUSTRALIAN ADDENDUM
1. PURPOSE
This Addendum (the “Australian Addendum”) to the Analog Devices, Inc.
(“Company”) 2006 Stock Incentive Plan (as amended) (“U.S. Plan”) is adopted to
set out rules which, together with those provisions of the U.S. Plan which this
Australian Addendum does not replace, will:

(a)   govern the operation of the Plan with respect to Australian resident
employees of the Company and its Australian Subsidiaries; and   (b)   provide
for the Plan to comply with ASIC Class Order 03/184 (“Class Order”), relevant
provisions of the Corporations Act and ASIC Regulatory Guide 49.

2. DEFINITIONS AND INTERPRETATION
Except as set out in this clause 2, capitalised terms used in this document have
the meaning ascribed to them in the U.S. Plan. If any conflict occurs between
the provisions of this Australian Addendum and the provisions of the U.S. Plan,
these provisions prevail.
For the purposes of this Australian Addendum:
ASIC means the Australian Securities and Investments Commission;
Associated Body Corporate means, as determined in accordance with the
Corporations Act, a body corporate:

(a)   that is a related body corporate of the Company;   (b)   that has voting
power in the Company of not less than 20%; or   (c)   in which the Company has
voting power of not less than 20%;

Australian Award means the award of an Option, Share, Restricted Stock Unit or
Dividend Equivalent under the terms of the Plan;
Australian Offerees means all persons to whom an offer of an Australian Award is
made in Australia under the Plan;
Australian Subsidiary means an Australian Associated Body Corporate;
Common Stock means the common stock of the Company;
Company means Analog Devices, Inc.;
Corporations Act means Corporations Act 2001 (Cth);
Dividend Equivalent means a right to receive a cash payment equal to the amount
of any dividends that the Company may declare on its Shares that may be granted
in connection with

B-8



--------------------------------------------------------------------------------



 



any award of Restricted Stock Units at the Company’s discretion, in accordance
with the U.S. Plan;
Offer means an offer received in Australia to acquire Shares, Options,
Restricted Stock Units or Dividend Equivalents under the terms of the Plan;
Option means an option to acquire a Share;
Plan means the U.S. Plan as modified for implementation in Australia by this
Australian Addendum;
Share means a share of Common Stock; and
Restricted Stock Unit means an unfunded promise by the Company to deliver the
number of Shares underlying the Restricted Stock Unit following the lapse of
specified restrictions.
3. FORM OF AWARDS
The Company may only grant Australian Awards under the Plan in Australia.
Options and Restricted Stock Units may be offered for no more than nominal
consideration (i.e. consideration of not more than one (1) cent per
Option/Restricted Stock Unit).
4. AUSTRALIAN OFFEREES
The Company may extend an Offer only to Australian Offerees who at the time of
the Offer are full or part-time employees or directors of the Company or an
Associated Body Corporate.
5. NO CONTRIBUTION OR TRUST
An Offer must not involve a contribution plan or any offer, issue or sale being
made through a trust.
6. AUSTRALIAN OFFER DOCUMENT
6.1 Form of Offer
The Company shall make an Offer in Australia to participate in the Plan via a
written document (“Offer Document”) which must set out the terms of the Offer
and include or be accompanied by the following:

(a)   a summary or a copy of the Plan;   (b)   where only a summary of the Plan
is provided, an undertaking that during the period (“Offer Period”) in which an
Australian Award may be issued or Shares may be acquired through exercise of an
Australian Award, the Company or its Australian Subsidiary will, within a
reasonable period of an Australian Offeree so requesting, provide the offeree
without charge with a copy of the Plan.

B-9



--------------------------------------------------------------------------------



 



The Company must take reasonable steps to ensure that any Australian Offeree to
whom an Offer is made is given a copy of the Offer Document.
6.2 Australian Dollar Equivalent of Exercise and Issue Price
If the Offer requires the Australian Offeree to pay a purchase price to receive
the Australian Award granted under the Plan, the Offer Document must specify the
Australian dollar equivalent of the purchase price of the Australian Award as at
the date of the Offer.
For the offer of Options, the Offer Document must specify the Australian dollar
equivalent of the exercise price of the Options (“Exercise Price”) at the date
of the Offer.
For offers of Shares, the Offer Document must specify the Australian dollar
equivalent of the issue price of the Shares the subject of the Offer (“Issue
Price”) as at the date of the Offer.
6.3 Updated Price Information
The Offer Document must include an undertaking that, and an explanation of the
way in which the Company or its Australian Subsidiary will (during the Offer
Period and within a reasonable period of an Australian Offeree so requesting),
make available to the Australian Offeree the following information:

(a)   the Australian dollar equivalent of the current market price of a share of
Common Stock as at the date of the Australian Offeree’s request;   (b)   in the
case of the Options, the Australian dollar equivalent of the Exercise Price, as
at the date of the Australian Offeree’s request; and   (c)   in the case of
Shares, if there is an Issue Price, the Australian dollar equivalent of the
Issue Price as at the date of the Australian Offeree’s request.

For the purposes of this clause 6.3, the current market price of a share of
Common Stock shall be taken as the price published as the closing sales price
for such stock on the trading day preceding the date of the request, as traded
on the New York Stock Exchange. Please note that for Australian tax purposes,
market value is defined differently.
6.4 Exchange Rate for Australian Dollar Equivalent
For the purposes of clauses 6.2 and 6.3, the Australian dollar equivalent of the
Exercise Price, Issue Price and current market price of a share of Common Stock
are calculated by reference to the relevant exchange rate published by an
Australian bank no earlier than the business day before the day to which the
price relates.
6.5 General Advice Only
The Offer Document will include a statement to the effect that any advice given
by the Company or an Australian Subsidiary in connection with the Offer is
general advice only, and that Australian Offerees should consider obtaining
their own financial product advice from an independent person who is licensed by
ASIC to give such advice.

B-10



--------------------------------------------------------------------------------



 



7. RESTRICTION ON CAPITAL RAISING: 5% LIMIT
In the case where an Offer under the Plan may involve or result in the issue of
shares of Common Stock (including as a result of the exercise or upon the
vesting of any Australian Award), the number of shares of Common Stock that are
the subject of the Offer when aggregated with:

(a)   the number of shares of Common Stock in the same class which would be
issued were each outstanding offer with respect to shares of Common Stock, units
of shares of Common Stock and options to acquire unissued shares of Common
Stock, made under an employee share scheme, to be accepted or exercised (as the
case may be); and   (b)   the number of shares of Common Stock in the same class
issued during the previous five years under the Plan or any other employee share
scheme extended only to full or part time employees (including directors) of the
Company and its Associated Bodies Corporate;

disregarding any offer made, or option acquired or shares of Common Stock issued
by way of or as a result of:

(c)   an offer, to a person situated at the time of receipt of the offer outside
Australia; or   (d)   an offer that was an excluded offer or invitation within
the meaning of the Corporations Law as it stood prior to 13 March 2000; or   (e)
  an offer that did not need disclosure to investors because of section 708 of
the Corporations Act;   (f)   an offer that did not require the giving of a
Product Disclosure Statement (within the meaning of the Corporations Act)
because of section 1012D of the Corporations Act;   (g)   an offer made under a
disclosure document or a Product Disclosure Statement,

must not exceed 5% of the total number of issued shares in that class of shares
of Common Stock as at the time of the offer.
8. LOAN OR FINANCIAL ASSISTANCE
If the Company or an Associated Body Corporate offers an Australian Offeree any
loan or other financial assistance for the purpose of acquiring any financial
product to which the Offer relates, the Offer Document must disclose the
conditions, obligations and risks associated with such loan or financial
assistance.
9. LODGEMENT OF OFFER DOCUMENT WITH ASIC
The Company shall lodge a copy of the Offer Document (which need not contain
details of the offer particular to the Australian Offeree such as the identity
or entitlement of the Australian Offeree) and each accompanying document to ASIC
not later than 7 days after the first provision of that material to an
Australian Offeree.

B-11



--------------------------------------------------------------------------------



 



10. COMPLIANCE WITH UNDERTAKINGS
The Company or an Australian Subsidiary shall comply with any undertaking
required to be made in the Offer Document by the Class Order, such as the
undertaking to provide pricing information on request.
* * * *

B-12